FILED
                            NOT FOR PUBLICATION                            MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30285

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00035-SEH

  v.
                                                 MEMORANDUM*
ARIK ALAN MACBLANE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Arik Alan MacBlane appeals from the district court’s judgment and

challenges his guilty-plea conviction and 86-month sentence for conspiracy to

possess with intent to distribute and distribution of methamphetamine, in violation

of 21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MacBlane’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. MacBlane has filed a pro se

supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    13-30285